Citation Nr: 1142436	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-48 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
	

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle arthritis status post fracture of the fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 2006 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in November 2009.  The Veteran appeared at a July 2011 hearing before the Board at the RO.  A transcript is of record.    

Although the Veteran initiated appeal for entitlement to service connection for bilateral hearing loss, which was denied by rating decision in February 2009, the Veteran did not perfect appeal.  Instead, by substantive appeal received in November 2009, the Veteran limited his appeal to the issues listed on the first page of this decision.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In this case, the Veteran filed a separate TDIU claim, and the claim was denied by rating decision dated in March 2011.  It does not appear that a notice of disagreement has been filed, although it is noted that the filing period for a notice of disagreement has not yet expired.  Under these circumstances, the Board finds that a TDIU issue is not before the Board in connection with the current appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the July 2011 hearing before the Board at the RO, the Veteran testified that his range of motion has decreased and that his disabilities have worsened since his last VA examination in September 2008.  The Board notes that in light of the Veteran's assertions that his disabilities have undergone further increases in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Additionally, it appears to the Board that there are outstanding VA medical records.  At the aforementioned hearing, the Veteran testified that he was seen at the VA Medical Center in Bay Pines, Florida in 2010 and 2011.  The Board notes that since the most current treatment record from this VA medical facility is from February 2009, updated treatment records should be obtained before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request updated medical reports from Bay Pines, Florida VA Medical Center from March 2009 onward.

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the current severity of his left knee patellofemoral syndrome.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for knee disabilities.  The examiner should report range of motion of the left knee and indicate (in degrees) the point at which pain is elicited.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  

The examiner should also report whether there is evidence of recurrent subluxation or lateral instability of the left knee and, if so, whether it is slight, moderate or severe.

3.  The Veteran should also be scheduled for a VA examination to determine the current severity of his right ankle arthritis status post fracture of the fibula.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for ankle disability.  The examiner should report range of motion of the right ankle and indicate (in degrees) the point at which pain is elicited; and note if there is moderate or marked limitation of motion.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


